DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 47 is allowable. The restriction requirement between inventions I-II and species A-M , as set forth in the Office action mailed on 25 June 2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 18-27, 48, 50-69, 72-94, directed to a non-elected invention or species, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. However, claims 1-17, 31-34, 36, and 42-46, directed to a non-elected invention or species, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Claim Rejections - 35 USC § 112
Claims 22, 52-55, 58, 61, 64, 76, 77, 81-84, 89, 90, 93, 97-99, and 101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “a first torque stop” and “a second torque stop”. However, claim 47 from which this claim depends has already recited “a stop”. It is unclear if claim 22 is intended to recite two additional stops, or further defining the stop of claim 47 as first and second torque stops.
Claim 52 recites “a stop” in line 2. It is unclear if this is the same stop recited in claim 47, or a second stop.
Claims 54, 55, 89, and 90 contain the limitation "Shore D". Where a government or industry standard is used in a claim as a limitation, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph because the claim scope is uncertain since standards are subject to change over time.  In order to overcome this rejection, applicant must file a copy of the standard (excerpts of the applicable portions are acceptable).
Claims 58 and 93 contain the limitation "pencil hardness (H scale)". Where a government or industry standard is used in a claim as a limitation, the claim does not comply with the 
Claim 61 contains the limitations "Rockwell C” and “Taber wear index”. Where a government or industry standard is used in a claim as a limitation, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph because the claim scope is uncertain since standards are subject to change over time.  In order to overcome this rejection, applicant must file a copy of the standard (excerpts of the applicable portions are acceptable).
Claim 64 recites “a first torque stop” and “a second torque stop”. However, claim 47 from which this claim depends has already recited “a stop”. It is unclear if claim 22 is intended to recite two additional stops, or further defining the stop of claim 47 as first and second torque stops.
Claims 76 and 77 contain the limitation "API maximum value at the same grade of steel". Where a government or industry standard is used in a claim as a limitation, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph because the claim scope is uncertain since standards are subject to change over time.  In order to overcome this rejection, applicant must file a copy of the standard (excerpts of the applicable portions are acceptable).
Claim 81 contains the limitation "”API maximum value for a connector used””. Where a government or industry standard is used in a claim as a limitation, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph because the claim scope is uncertain since standards are subject to change over time.  In order to overcome this rejection, applicant must file a copy of the standard (excerpts of the applicable portions are acceptable).

The remaining claims are rejected base on their dependency.

Allowable Subject Matter
Claims 18-21, 23-30, 35, 37-41, 47, 48, 50, 51, 56, 57, 59, 60, 62, 63, 65-75, 78-80, 85-88, 91, 92, and 94 are allowed.
Claims 22, 52-55, 58, 61, 64, 76, 77, 81-84, 89, 90, 93, 97-99, and 101 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        10/06/2021